Chase, Ch- L
delivered the opinion of the cgyrt. There are some principles well established in actions of slander,, which govern the court In determining this pase.
First. No words are actionable unless they impute a crime to the plaintiff, which subjects liim to punishment, 5 Bill. Com. 123. Holt vs. Scholefield, 6 T. R. 691, 694.
Secondly. The office of the innuendo is to explain doubtful words, where there is matter sufficient ip the declaration to. maintain the action; and if the words in them» sélves are not actionable, their meaning cannot be extended by it to make them actipnqble, Holt vs. Scholefidd, 6 T. R. 694.
Thirdly, tf the words may be understood ip a sense not criminal, there must be a colloquium ip the introductory part, to show they were spoken in a criminal sense, or they áre nbt actionable.
The word foyswom, although in one sepse it may import perjury, yet it does not necessarily imply it; fora person may be forsworn without committing perjury; apd no cxtrinsip aid can b,e derived from the innuendo to give the words a criminal meapipg.
If the words'before the innuendo do not import slander, po Words produced by the innuendo will piake the action maintainable. It is not the nature of an innuendo to beget an action. Forsworn, by itself, does not import slander; otherwise óf the word perjured. Core vs. Morton, Yelv. 27. Holt vs. Scholefield, 6 T. R. 694.
. To make the word forsworn slander, it must be intro-cl need by a colloquium, setting forth some judicial proceeding in which lie was sworn. Core vs. Morton, Yelv. 27.
The words in the declaration charged to have been spoken are, that “he, the said Jacob, swore false, and swore to a lieThe subsequent words, “meaning that the said facob had committed perjury, that the said Jacob had taken f false oath before a ipagistrate, ” are part of, and come under the innuendo.
The question is, whether these words are actionable? and it is admitted, if they are not, the judgment must be arrpsted, there beipg one defective count in the declaration * — a general verdict and entire damages having been given.
The court are pf opinion they are not; and that the judgment of the county court lie reversed, and judgment on yépetiot tip árfestédo
^UqfíJJENT REVERSÉX),